     Case: 1:20-cv-00154-TSB-SKB Doc #: 5 Filed: 09/29/20 Page: 1 of 2 PAGEID #: 18




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

    MICHAEL BUTTRAM,                                 :    Case No. 1:20-cv-154
                                                     :
           Plaintiff,                                :    Judge Timothy S. Black
                                                     :    Magistrate Judge Stephanie K. Bowman
    vs.                                              :
                                                     :
    SHERIFF, HAMILTON COUNTY, et                     :
    al.,                                             :
                                                     :
           Defendants.                               :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 3) AND
                   TERMINATING THIS CASE IN THIS COURT

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on April 9, 2020,

submitted a Report and Recommendation. (Doc. 3). No objections were filed. 1

          As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does




1
  The Court notes that the Report and Recommendation was returned as undeliverable. (Doc. 3). Yet a
pro se litigant has an affirmative duty to diligently pursue this prosecution of his action, see Jourdan v.
Jabe, 951 F.2d 108, 109 (6th Cir. 1991), as well as a duty to supply the court with notice of any and all
changes in his address. See Barber v. Runyon, No. 93-6318, 1994 WL 163765, at *1 (6th Cir. May 2,
1994) (citing Pena v. Seguros La Comercial, S.A., 770 F.2d 811, 815 (9th Cir. 1985)). Therefore, even if
the Plaintiff has not received the Report and Recommendation, it is due to his failure to supply the Court
with an updated address.
 Case: 1:20-cv-00154-TSB-SKB Doc #: 5 Filed: 09/29/20 Page: 2 of 2 PAGEID #: 19




determine that the Report and Recommendation (Doc. 3) should be and is hereby

ADOPTED in its entirety.

        Accordingly, for the reasons stated above:

        1) This case is DISMISSED for lack of prosecution.

        2) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:      9/29/2020                                        s/Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                             2
